In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1245V
                                          UNPUBLISHED


    JENNIFER RILEY,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: April 25, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for
Respondent.


                                 DECISION AWARDING DAMAGES1

       On August 21, 2019, Jennifer Riley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) as a result of receiving the influenza (flu) vaccination on October
11, 2017. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On June 10, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On April 20, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $60,500.00 for pain and
suffering. Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the proffered award. Id. at 2. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $60,500.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                     )
    JENNIFER RILEY,                                  )
                                                     )
                                                     )
                 Petitioner,                         )   No. 19-1245V
                                                     )   Chief Special Master Corcoran
    v.                                               )   ECF
                                                     )
    SECRETARY OF HEALTH AND HUMAN                    )
    SERVICES,                                        )
                                                     )
                 Respondent.                         )
                                                     )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On August 21, 2019, Jennifer Riley filed a petition for compensation under the National

Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or “Act”),

alleging that she suffered a shoulder injury related to vaccine administration (“SIRVA”), as

defined in the Vaccine Injury Table, following administration of an influenza vaccine she

received on October 11, 2017. Petition at Introduction. On June 2, 2021, the Secretary of Health

and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act for a left axillary nerve injury. 1 ECF

30. On June 10, 2021, the Chief Special Master issued a Ruling on Entitlement finding that

petitioner was entitled to compensation. ECF 31.

         I.     Item of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$60,500.00, consisting of pain and suffering, which represents all elements of compensation to



1 Respondent rejected petitioner’s SIRVA claim. Petitioner’s compensation is limited to her left
axillary nerve injury. ECF 30.
                                                 1
which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       II.     Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 2: a lump sum payment of $60,500.00, in the form of a

check payable to petitioner.

       III.    Summary of Recommended Payment Following Judgment

       Lump sum payable to petitioner, Jennifer Riley:       $60,500.00


                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division




2 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                            /s/ Colleen C. Hartley
                            COLLEEN C. HARTLEY
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Phone: (202) 616-3644
                            Email: colleen.hartley@usdoj.gov
DATED: April 20, 2022




                        3